Citation Nr: 1120817	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  01-07 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

3.  Entitlement to an initial compensable rating for residuals of urethritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision that denied service connection for a neurologic disability of the left upper extremity.  

In May 2009, the Veteran testified during a hearing held before the undersigned at the RO.  A transcript of that hearing is of record.

Based on a careful review of the evidence and the Veteran's contentions, the claim for a neurologic disability of the left upper extremity is more appropriately characterized as a claim of service connection for a cervical spine disability.  Thus, the issue has been recharacterized as shown above.

In correspondence received by the RO in February 2011, the Veteran raised the issue of entitlement to service connection for enlarged testicles and cysts secondary to his service-connected urethritis.  In correspondence received in April 2011, he raised the issue of entitlement to a higher rating for service-connected sternoclavicular fracture of the right shoulder.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The Veteran also submitted additional medical evidence with the aforementioned correspondence without a waiver of RO consideration.  However, the Board finds that this evidence is either duplicative of evidence already of record and/or is not relevant to the issue currently being decided.  Accordingly, remand for initial RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to SMC based on the need for aid and attendance and entitlement to an initial compensable rating for residuals of urethritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A cervical spine disability diagnosed as chronic cervical strain and cervical disc disease was incurred as a result of military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, chronic cervical strain and cervical disc disease were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for a cervical spine disability.  As this represents a complete grant of the benefits sought, no discussion of VA's duty to notify and assist is necessary.  

This case was previously before the Board and was remanded for further development in July 2009.  In that decision, the Board instructed the RO/AOJ to adjudicate the intertwined issue of entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected right shoulder disability, and then readjudicate the issue of service connection for a neurologic disability of the left upper extremity.  In a March 2011 Supplemental Statement of the Case, the Appeals Management Center (AMC) readjudicated and denied service connection for a neurologic disability of the left upper extremity.  In correspondence received in March 2011, the AMC determined that the intertwined issue of entitlement to service connection for a cervical spine disability required adjudication by the RO.  To date, the RO has not yet readjudicated that issue.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Here, it is noted that in the prior remand decision, the Board has recharacterized the issue on appeal as entitlement to service connection for a cervical spine disability and is granting service connection for such disability in this decision.  In light of the Board's favorable decision there is no prejudice to the Veteran and to remand the appeal again would be serve no useful purpose.

Service Connection

The Veteran seeks entitlement to service connection for a cervical spine disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact- finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records are negative for a diagnosed cervical spine disability; however, they reflect that the Veteran was treated for injuries involving both of his shoulders.  A treatment note dated in November 1965 shows that he suffered an acute acromioclavicular strain of his right shoulder.  In October 1967 he was treated for a left acromioclavicular separation.  A May 1968 separation examination was negative for a cervical spine disability and the spine examination was normal.  The Veteran's DD Form 214 reflects that he was awarded a Parachutist Badge.

The Veteran underwent a VA examination in September 1971.  He provided details of the 1965 parachute accident in service and stated that he had fractured his right shoulder in the fall and had swelling of the anterior neck afterwards.  He was diagnosed with a chronic separation of the sternoclavicular joint right with fracture of the sternoclavicular.  

The Veteran underwent another VA examination in November 1998.  In reviewing the Veteran's history, the examiner noted that the Veteran had suffered a sternoclavicular fracture with shoulder separation on the right shoulder.  He was noted to have bone chips in his shoulder and to have had complaints of bilateral shoulder pain and an inability to raise his shoulders above his arms.  His current complaints were of pain shooting down his left arm, with occasional numbness into two of his fingers.  A recent MRI showed a compression fracture of the cervical region.  Following a physical examination, the examiner's clinical impression, in pertinent part, was bilateral shoulder strain with limitation of motion.  The examiner opined that the Veteran had a radiculopathy of his cervical spine related to the cervical spine injury.  

VA and private records reflect complaints of chronic neck and bilateral shoulder pain, as well as neurologic symptoms such as numbness, tingling, and pain in the bilateral upper extremities.  Several diagnoses are noted, including but not limited to: severe degenerative disc disease; degenerative changes in the cervical spine; and cervical spondylosis with myelopathy.  Private records from Dr. Kambin dated from March 1997 to November 1998 indicate that the Veteran had numbness and weakness of his hands, and when the neck was extended and rotated, the pain in the upper thoracic and (bilateral) shoulder areas was reproduced.  

In February 2002, one of the Veteran's treating physicians, Dr. Berman, noted that the Veteran suffered from severe disabling cervical disc disease and associated spinal stenosis.  Dr. Berman opined that the old fracture of the sternal end of the clavicle with chronic separation of the sternoclavicular joint was undoubtedly the cause of the Veteran's original cervical spine injury.  In a letter dated in July 2002, Dr. Lowry, a VA orthopedist, wrote that the Veteran had a history of long-standing cervical spine degenerative joint disease, right sternoclavicular arthritis, and right shoulder tendonitis.  Dr. Lowry stated that these conditions were initiated, at least in part, by the Veteran's right clavicle fracture sustained in service.

In May 2003, A. C., a friend and former service member, wrote that he had served with the Veteran in basic training and during service.  He stated that the Veteran had problems with his neck since 1970.  

The Veteran testified before the undersigned at a hearing held in May 2009.  He clarified that by his claim for service connection for disability of the left upper extremity neurological disability he was actually seeking service connection for a disability of the cervical spine and any radiating pain or neuropathy related to the cervical spine disability.  He stated that the only injury he had involving his clavicle area was during the parachute training accident in service and there was no other injury prior to or since service.

The Veteran was afforded a VA examination in February 2011.  He reported acute onset of pain in his cervical spine region following the November 1965 parachute training injury in service.  Following physical examination, the examiner provided diagnoses of moderate chronic cervical strain and moderate right-sided cervical radiculopathy in the C6-C7 nerve root distribution.  The examiner opined that the Veteran's current moderate chronic cervical strain was at least as likely as not due to military service.  However, the moderate right-sided cervical radiculopathy in the C6, C7, and C8 nerve root distribution was not due to military service.  The rationale was that there was no medical literature that indicates moderate chronic cervical strain leads to moderate right-sided cervical radiculopathy in the C6, C7, and C8 nerve root distribution.  The examiner further opined that neither of these conditions was due to the service-connected right shoulder condition.

As an initial matter, the Board notes that the record reflects a current cervical spine disability.  As shown, the Veteran has been diagnosed with chronic cervical strain, degenerative cervical disc disease, and cervical spondylosis with myelopathy.  Service treatment records establish an in-service injury, albeit involving the Veteran's acromioclavicular joint on the left and right sides.  Thus, the only remaining requirement to establish service connection is evidence of a nexus between the current cervical spine disability and the documented in-service injury.  The evidence pertaining to a causal nexus in this case is overwhelmingly in favor of a nexus.  VA and private physicians have opined that the Veteran's current cervical spine disability is related to the injury he sustained to his sternoclavicular joint in service.  The Veteran has provided credible testimony of a continuity of symptoms since service, and his witness has also attested to the fact that the Veteran has complained of neck pain since 1970, which is shortly after service.

Given the Veteran's documented in-service injury to his clavicle area in service, his credible report of neck pain and symptoms thereafter, and probative medical opinions in support of a causal link between the service injury and the current chronic cervical strain and cervical disc disease, service connection for a cervical spine disability of chronic cervical strain and cervical disc disease is warranted.  


ORDER

Service connection for chronic cervical strain and cervical disc disease is granted.


REMAND

In a rating decision issued in September 2009, the RO denied a claim for entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  In a statement received by VA in April 2010, the Veteran expressed disagreement with that rating decision.  In a rating decision issued in July 2010, the RO awarded service connection for residuals of urethritis and assigned an initial compensable rating.  In a statement received by VA in April 2011, the Veteran expressed disagreement with the evaluation assigned.  The RO has not issued the Veteran Statements of the Case (SOCs) with respect to these two issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with respect to his claims of entitlement to SMC and entitlement to an initial compensable rating for service-connected residuals of urethritis, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


